Voto concurrente y disidente emitido por
el Juez Presidente Señor Pons Núñez
con el cual concurre en parte el Juez Asociado Señor Alonso Alonso.
Además de las cuestiones de técnica procesal jurídica que plantea este caso, el mismo trae a foco la visión que tenemos de algunas de las funciones de la Rama Judicial especialmente en relación con cuestiones complejas, por su naturaleza in-trínseca y por su carga de emociones. Toda vez que hemos de referirnos a esa visión que es básicamente valorativa desea-mos exponerla sencillamente, sin citas de precedentes que abul-ten lo dicho o propicien interpretaciones afincadas en ellos y no en la visión propia. La cuestión es fundamental.
Conviene para ello ver los hechos que en fin entendemos relevantes.
Como bien se ha señalado este es un caso donde el ilustrado tribunal de instancia, a petición de la recurrida Pueblo International, Inc. (Pueblo), le ordenó preliminarmente al Estado, el 8 de febrero de 1981, que desistiera de poner en vigor la llamada Ley de Cierre. (1) Luego de fallar en lograr revocar el estado de derecho creado por esa orden, el Estado la acató.
*266En varias ocasiones el Estado reiteró que toda vez que la Ley de Cierre, según enmendada en 1983, ordenaba la adop-ción de un Reglamento y al éste no haber sido adoptado dicha ley no tenía vigencia jurídica pues no era implantable. El 6 de septiembre de 1985, teniendo pendiente una conferencia en instancia para el 9 de septiembre y un señalamiento para jui-cio en octubre, el Estado mediante moción repitió ese argu-mento, entre otros, y le indicó al tribunal que en razón de ello el estatuto no estaba siendo implantado por lo que resultaba innecesaria la orden de injunction preliminar de 3 de febrero de 1981.
Como resultado de esa moción y de la conferencia el tribunal de instancia emitió sentencia el 25 de septiembre de 1985 donde acogía dichos planteamientos y decretaba el ar-chivo del caso sin perjuicio. Dicha sentencia tuvo el efecto de eliminar el injunction preliminar y de evitarle al Estado que tuviese que litigar los días 1ro y 2 de octubre de 1985, con una orden de injunction preliminar ya emitida. El 10 de marzo de 1986 el Estado reiteró que la Ley de Cierre no se estaba im-plantando ya que el Reglamento ordenado no había sido adop-tado, aun cuando el 9 de marzo de 1986, diecinueve estableci-mientos de la recurrida fueron intervenidos por efectivos del Estado quienes interrogaron gerentes, tomaron fotos e hicie-ron advertencias sobre las operaciones dominicales.
Sorpresivamente el 25 de marzo de 1986 se anunció en la prensa del país y a las 6:30 P.M. se le notificó por escrito a la recurrida, Pueblo, que en lo sucesivo la Ley de Cierre se haría cumplir. Para entonces todavía no se había adoptado el Regla-mento aludido. Coincidió que ese 25 de marzo de 1986 era el último día hábil en que la recurrida podía solicitar, a tenor con lo dispuesto en la Regla 49.2 de las de Procedimiento Civil, relevo de los efectos de la sentencia dictada el 25 de septiem-bre de 1985.
Ante esos hechos la recurrida compareció ante el tribunal de instancia y éste emitió, de acuerdo con las disposiciones de *267la Regia 56.5 de las de Procedimiento Civil, su orden de 3 de abril de 1986. Contra esa orden es que recurre el Estado ante este Tribunal.
Acude el Estado ante este Tribunal sin haberse acogido al recurso rápido y eficaz que le provee la propia Regla 56.5 bajo la cual se emitió la orden de 3 de abril de 1986. Es pre-ciso también señalar que acude el Estado ante nosotros ha-biendo pretendido pautar, de antemano y públicamente, cuán-do y cómo decidiríamos el caso y habiéndole conferido al asunto, también públicamente, una urgencia inexplicada que contrasta marcadamente con la parsimonia con que el Estado actuó por años.
No contamos tampoco con una explicación convincente sobre la razón para el cambio súbito de posición ocurrido entre el 10 y el 25 de marzo, ni con una explicación convin-cente del Estado para no acogerse a lo dispuesto en la Regla 56.5. No existe justificación real alguna que se haya ofrecido para invocar, como se hizo, el auxilio de nuestra jurisdicción.
Esta situación que he discutido en apretada síntesis es la que trae a foco nuestra visión de las funciones de la Rama Judicial.
La Rama Judicial sirve de instrumento para que en la so-ciedad que nos hemos ordenado se puedan dirimir y resolver, conforme a las normas de derecho sustantivo que hemos adop-tado, las controversias que surgen entre las personas, así como las controversias que surgen entre las personas y el Estado.
Para resolver a tenor con el derecho sustantivo imperante, o en ausencia de éste de acuerdo a equidad, la Rama Judicial cuenta con reglas procesales que encauzan el proceder de los que a ella acuden. A nuestro juicio la más importante de esas reglas es aquella que impone el juego limpio, la conducta franca y honesta, la buena fe y la lealtad al buen funciona-miento del sistema. Esa regla es marco de referencia, razón de ser y objetivo de las otras reglas procesales.
*268Cuando puede estar en entredicho la regla básica antes ex-puesta entendemos que debemos vindicarla.
La función de esta Rama Judicial, delicada de por sí, re-sulta serlo aún más cuando uno de los litigantes es el Estado. El Estado, como litigante, tiene una responsabilidad aún mayor que cualquier persona pues su función es, además de cualquiera otra, ejemplarizante. El Estado debe ser tan celoso y escrupuloso como el que más en que se cumplan los más altos fines de juego limpio y buena fe en los litigios que se suscitan ante los tribunales del país. Para ello el ejemplo propio es indispensable.
Compete también a la Rama Judicial que las controversias queden en justa perspectiva y propiciar que las partes actúen con la sensatez necesaria para que puedan ellas mismas ayu-dar a resolver sus controversias. Debe dar por ello la Rama Judicial lugar a la reflexión, a la meditación seria que evite o controle la acción precipitada sin menoscabo de una justicia rápida.
En este caso al Tribunal actuar con mesura, sin. dejarse llevar por la estridencia pública, ya ha logrado en parte que se controle la precipitación. El Estado adoptó el 17 de abril de 1986, el reglamento(2) que le había sido ordenado desde el U de junio de 1983 y que no tenía cuando pretendió implantar la Ley de Cierre el 25 de marzo pasado. La adopción de ese Reglamento cambia ahora totalmente las circunstancias que dieron lugar a la expedición de la orden de 3 de abril de 1986 y elimina toda razón de ser de la misma.
Entendemos que ante este cuadro de hechos procede que las partes diluciden su controversia con mesura y ponderación ante el tribunal de instancia, pues: (a) el Estado no ha jus-tificado adecuadamente la necesidad de comparecer ante este Tribunal ni la procedencia de invocar el auxilio de nuestra ju-*269risdicción; (b) el Estado no ha justificado adecuadamente por qué no compareció ante el tribunal de instancia para aco-gerse al recurso rápido y eficaz que le provee la Regla 56.5; (c) es al tribunal de instancia al que corresponde, en primer lugar, juzgar si la conducta del Estado está acorde con la norma procesal de juego limpio y buena fe.
Toda otra consideración de técnica procesal jurídica debe ceder ante una situación en que se cuestiona el cumplimiento con la norma máxima. El nuevo cambio del Estado al adoptar el Reglamento constela una nueva situación ya prevista por el tribunal de instancia, que elimina toda razón de ser para la orden de 3 de abril de 1986, con lo cual debe éste entender en primera instancia. Esta no es una situación de urgencia, no es una situación en que este Tribunal deba resolver una cues-tión constitucional trascendental ya que no se le ha planteado y tampoco existe un récord que le permita hacerlo. Ni los re-cursos del Estado, ni los tribunales deben utilizarse y movi-lizarse innecesariamente. Debe permitírsele al tribunal de instancia ser guardián de su propia dignidad y no abrogarnos la facultad de actuar por él cuando no existe necesidad apre-miante.
Por ello disiento en cuanto la sentencia deja sin efecto la orden del tribunal de instancia de 3 de abril de 1986, concurro con los otros pronunciamientos contenidos en la referida sen-tencia y concurro también con la opinión emitida por el Juez Asociado Señor Ortiz en todo aquello que no es incompatible con lo aquí expresado.

(1)Ley Núm. 306 de 15 de mayo de 1938, según enmendada, 33 L.P.R.A. sees. 2201-2205.


(2) Reglamento Núm. 3306 de 17 de abril de 1986, “Para Identificar Establecimientos Comerciales Exentos de la Ley de Cierre en Zonas de In-terés Turístico”.